Exhibit 99.1 Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, May 10, 2010 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) announced today operational results for the month ended and as of April 30, 2010. Utilization for the Company’s drilling fleet was 52% for the month of April compared to 50% for the month of March and 43% for the first quarter of 2010.The Company had an average of 37 marketed drilling rigs in April compared to 37 in March and 37 for the first quarter of 2010. The average dayrate on operating drilling rigs as of April 30, 2010 was $15,664 compared to $15,918 as of March 31, 2010 and $15,949 for the first quarter of 2010. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. Bronco Drilling Company, Inc. Rig Status Report as of April 30, 2010 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 5 650 hp M I 3 6 650 hp M I 4 7 650 hp M I 5 8 1000 hp E Bakken O Term 366 5/1/2011 6 9 650 hp M I 7 10 1000 hp E Marcellus O Term 276 1/31/2011 8 11 1000 hp E Marcellus O well to well 9 12 1500 hp E Bakken O Term 6/1/2011 10 14 1200 hp E Anadarko O 3 wells 11 15 1200 hp E Haynesville O Term 178 10/25/2010 12 16 1400 hp E Bakken O Term 305 3/1/2011 13 17 1700 hp E Anadarko O well to well 14 20 1400 hp E Bakken O Term 41 6/10/2010 15 21 2000 hp E Haynesville O Term 245 12/31/2010 16 22 1000 hp E Bakken O Term 452 7/26/2011 17 23 1000 hp E Bakken O Term 260 1/15/2011 18 25 1500 hp E Cotton Valley O well to well 19 26 1200 hp E Haynesville O Term 245 12/31/2010 20 27 1500 hp E Bakken O Term 335 3/31/2011 21 28 1200 hp E Bakken O Term 229 12/15/2010 22 29 1500 hp E Woodford O Term 277 2/1/2011 23 37 1000 hp E Marcellus O Term 7/1/2011 24 41 950 hp M I 25 42 650 hp M I 26 51 850 hp M I 27 52 850 hp M I 28 54 850 hp M I 29 56 1100 hp M Anadarko O well to well 30 57 1100 hp M I 31 59 1000 hp E Bakken O Term 406 6/10/2011 32 62 1000 hp M Anadarko O well to well 33 70 450 hp M I 34 75 750 hp M I 35 77 1200 hp M Cotton Valley O 2 wells 36 94 1000 hp M I 37 97 850 hp M Anadarko O 10 wells M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 15, 2010 and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact:Bob Jarvis Investor Relations Bronco
